                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS

HEATHER BENNEY,                  )
                                 )
                     Plaintiff,  )
                                 )
v.                               )              Case No.: 17-2548-HLT-KGG
                                 )
MIDWEST HEALTH, INC., et al., )
                                 )
                     Defendants. )
_______________________________)

          MEMORANDUM & ORDER ON MOTION TO COMPEL

      Now before the Court is Plaintiff’s Motion to Quash Subpoenas and for

Protective Order. (Doc. 51.) Having reviewed the submissions of the parties,

Plaintiff’s motion is GRANTED for the reasons set forth below.

                           FACTUAL BACKGROUND

      In the present action, Plaintiff contends she was formerly employed as

Director of Nursing at the Lexington Park facility from December 2012 through

September 2015. She alleges she injured her arm, shoulder, and back while

assisting a resident of the facility at work in April 2015. This resulting in the filing

of a worker’s compensation claim. She contends that the terms and conditions of

her employment worsened as a result, ultimately leading to the termination of her

employment.



                                           1 
 
              In her federal court Complaint, Plaintiff generally alleges she was subject to

disparate treatment, hostile work environment, denial of a reasonable

accommodation for her disability, and retaliation in violation of the Americans

with Disabilities Act, 42 U.S.C. § 12111, et seq. (See Doc. 1.) She also alleges

workers’ compensation retaliatory discharge. (Id.) Plaintiff contends that each of

the Defendants1 was her employer and that all engaged in the unlawful

discrimination and retaliation. Defendants generally deny Plaintiff’s allegations.

              Plaintiff files the present motion (Doc. 51) requesting the Court enter an

Order quashing a third-party subpoena to Plaintiff’s current employer and health

care providers (Doc. 50). While Defendant argues that Plaintiff failed to confer

prior to filing the present motion, Plaintiff argues that Defendants failed to provide

proper notice of the third-party subpoenas prior to serving them.

                                                               ANALYSIS

A.            Legal Standards.

              Fed.R.Civ.P. 26(b) states that

                             [p]arties may obtain discovery regarding any
                             nonprivileged matter that is relevant to any party’s claim
                             or defense and proportional to the needs of the case,
                             considering the importance of the issues at state in the
                             action, the amount in controversy, the parties’ relative
                             access to relevant information, the parties’ resources, the
                                                            
1
  Defendants are Lexington Park Nursing Operations, LLC (hereinafter “Lexington” or
“Lexington Park”), Midwest Health, Inc. (hereinafter “Midwest”), and Midwest Health
Management, Inc. (hereinafter “Management”).
                                                                  2 
 
             importance of the discovery in resolving the issues, and
             whether the burden or expense of the proposed discovery
             outweighs its likely benefit. Information within this
             scope of discovery need not be admissible in evidence to
             be discoverable.

As such, the requested information must be nonprivileged, relevant, and

proportional to the needs of the case to be discoverable.

      Discovery relevance is broadly construed. AKH Co., Inc. v. Universal

Underwriters Ins. Co., 13-2003-JAR-KGG, 2015 WL 4523578, at *2 (D. Kan.

July 27, 2015). As such, “discovery should be considered relevant if there is any

possibility the information sought may be relevant to the subject matter of the

action.” Id. “Federal Rule of Civil Procedure 26(c) confers broad discretion on

the trial court to decide when a protective order is appropriate and what degree of

protection is required.” Layne Christensen Co. v. Purolite Co., 271 F.R.D. 240,

244 (D. Kan. 2010) (quoting Seattle Times Co. v. Rhinehart, 467 U.S. 20, 36

(1984)).

      Fed.R.Civ.P. 45 governs subpoenas, with section (d) of that Rule relating to

“protecting a person subject to a subpoena” as well as “enforcement.” Subsection

(d)(1) of the Rule states that

             [a] party or attorney responsible for issuing and serving a
             subpoena must take reasonable steps to avoid imposing
             undue burden or expense on a person subject to the
             subpoena. The court for the district where compliance is
             required must enforce this duty and impose an
             appropriate sanction – which may include lost earnings
                                          3 
 
             and reasonable attorney's fees – on a party or attorney
             who fails to comply.

Subsection (d)(2)(B) relates to objections to subpoenas and states that

             [a] person commanded to produce documents or tangible
             things or to permit inspection may serve on the party or
             attorney designated in the subpoena a written objection to
             inspecting, copying, testing, or sampling any or all of the
             materials or to inspecting the premises – or to producing
             electronically stored information in the form or forms
             requested. The objection must be served before the
             earlier of the time specified for compliance or 14 days
             after the subpoena is served. If an objection is made, the
             following rules apply:

                   (i) At any time, on notice to the commanded
                   person, the serving party may move the court for
                   the district where compliance is required for an
                   order compelling production or inspection.

                   (ii) These acts may be required only as directed in
                   the order, and the order must protect a person who
                   is neither a party nor a party’s officer from
                   significant expense resulting from compliance.


Subsection (d)(3)(A) requires the District Court to quash or modify a subpoena

that: (i) fails to allow a reasonable time to comply; (ii) requires a person to comply

beyond the geographical limits specified in Rule 45(c); (ii) requires disclosure of

privileged or other protected matter, if no exception or waiver applies; or (iv)

subjects a person to undue burden. Fed.R.Civ.P. 26(c), however, allows a court to

enter a protective order regarding a subpoena to protect a party from annoyance,



                                          4 
 
embarrassment or oppression. Stewart v. Mitchell Transport, No. 01-2546-JWL,

2002 WL 1558210, at *6 (D. Kan. July 11, 2002).

B.     Failure to Confer.

       Pursuant to D. Kan. Rule 37.2, a court “will not entertain any motion to

resolve a discovery dispute ... unless the attorney for the moving party has

conferred or has made reasonable effort to confer with opposing counsel

concerning the matter in dispute prior to the filing of the motion.” (Emphasis

added.) “A ‘reasonable effort to confer’ means more than mailing or faxing a letter

to the opposing party. It requires that the parties in good faith converse, confer,

compare views, consult, and deliberate, or in good faith attempt to do so.” Id. The

parties “must make genuine efforts to resolve the dispute by determining precisely

what the requesting party is…seeking; what responsive documents or information

the discovery party is reasonably capable of producing, and what specific, genuine

objections or other issues, if any, cannot be resolved without judicial intervention.”

Cotracom Commodity Trading Co. v. Seaboard Corporations, 189 F.R.D. 456,

459 (D.Kan.1999).

       Defendants argue that Plaintiff did not comply with Rule 37.2. Defendants

state that

             there was no conference between the parties; the Plaintiff
             only emailed Defendants’ counsel a 17 hour notice that if
             no conference took place, this Motion would be filed.
             Furthermore, even after Plaintiff’s counsel received the
                                          5 
 
             auto-reply that Defendants’ counsel was out of the office,
             no further effort was made to contact defense counsel or
             his assistant. Instead, Plaintiff’s Motion was filed the
             following day and Plaintiff excuses this filing without
             further efforts to comply with D. Kan. Rule 37.2 by
             stating that it is ‘imagined Defendants would experience
             a similar sense of urgency if Plaintiff issued subpoenas to
             Defendants’ sources of income (i.e., their patients) and
             sought every document related to their experience with
             Defendants.’

(Doc. 56, at 2-3.) Plaintiff replies that

             Plaintiff followed the instructions in Defendants’
             counsel’s out of office email regarding needing
             immediate assistance; Defendants’ counsel’s assistants
             were emailed and were thus aware of the urgency of the
             matter. (See Doc. 51-2). In their Response to Plaintiff’s
             Motion, Defendants do not explain why Defendants’
             counsel, nor any of the over fifteen attorneys or over ten
             staff members at their office, did not respond to
             Plaintiff’s counsel’s email. The only argument provided
             made by Defendants’ Response to Plaintiff’s Motion is
             that Plaintiff did not comply with the Local Rule because
             her counsel sent an email and there was no additional
             conversation. However, Defendants fail to admit that
             Plaintiff’s counsel was unable to speak to Defendants’
             counsel only because Defendants’ counsel did not
             respond to her request to communicate.

(Doc. 57, at 2.)

      The parties’ briefing is uncontroverted that Plaintiff sent an email to defense

counsel and received an automated out-of-office reply. As stated above, in reply to

Defendant’s motion, Plaintiff points out that that defense counsel’s assistants were

also emailed. It is true that these individuals were copied on the original email to


                                            6 
 
defense counsel. (Doc. 51-2.) Plaintiff’s counsel did not, however, email or

attempt to contact them in any way after receiving defense counsel’s out-of-office

reply which specifically instructed Plaintiff that “[s]hould a situation arise in which

you require immediate assistance, please contact my legal assistant… .” (Doc. 51-

3.)

      It is well-settled that an exchange of letters does not typically constitute

compliance with D. Kan. Rule 37.2. Stephenson v. Young, No. 10-2197-KHV-

KGG, 2010 WL 4961709, at *2 (D. Kan. Nov. 29, 2010). “The rule contemplates

a conference, either face-to-face or by telephone (not via electronic message) in

which the parties, in good faith, discuss and attempt to resolve the dispute.” Id.

      By receiving and basically disregarding an out-of-office reply to his initial

email, Plaintiff’s counsel failed to comply with D. Kan. Rule 37.2. That stated,

“[d]espite the unqualified language of the federal and local rules, the Court, in its

discretion, may choose to determine a motion to compel on its merits even when

the duty to confer has not been fulfilled under certain circumstances.”

Stephenson, 2010 WL 4961709, at *2 (citation omitted). The Court will exercise

this discretion and review Plaintiff’s motion on its merits because Defendant gave

inadequate prior notice of the subpoenas (see infra), which contributed to the

inadequate compliance with D. Kan. Rule 37.2.

C.    Violation of Rule 45.


                                           7 
 
      Plaintiff argues that the subpoenas violate Fed.R.Civ.P. 45 “because 1)

proper notice may not have been given, and 2) the subpoenas seek information that

is irrelevant to this cause of action or cumulative of information already produced

to Defendants.” (Doc. 51, at 6-7.) Because the Court’s analysis is resolved on the

issue of notice, the Court need not address whether the information sought by the

subpoenas is irrelevant or cumulative.

      Fed.R.Civ.P. 45(a)(4) states “[i]f the subpoena commands the production of

documents ... then before it is served on the person to whom it is directed, a notice

and a copy of the subpoena must be served on each party.” “The requirement that

notice be provided to the parties before service of the subpoena allows opposing

counsel time to object to the subpoena.” Butler v. Biocore Medical Technologies,

Inc., 348 F.3d 1163 (10th Cir.2003); Allender v. Raytheon Aircraft Company, 220

F.R.D. 661 (D.Kan.2004). “Ordinarily, the issue of timely notice is resolved by a

relatively straightforward analysis of two simple factual questions: (1) when was

notice provided to counsel for the opposing party and (2) when was the subpoena

served on the non-party?” Walker v. Board of Cty. Comm’rs, No. 09-1316-MLB,

2011 WL 2118638, at *6 (D. Kan. May 27, 2011).

      In the matter before the Court, these inquiries are complicated by the manner

in which Defendant provided notice of the subpoena and service thereof. Plaintiff

contends


                                          8 
 
             Defendants stated in their Notice that ‘a business records
             subpoena has been issued on the 4th day of October,
             2018.’ (Doc. 50, p. 1). Thus, it is undisputed the
             subpoenas were issued the same day as the Notice. The
             Notice is silent as to whether service had been
             attempted or obtained. (See id.). Thus, Plaintiff does not
             and cannot know whether the subpoena were [sic] served
             on or before the day of the Notice.

(Doc. 51, at 7.) Plaintiff’s counsel contends that he “attempted to learn whether

the subpoenas had been served; however, no one from Defendants’ counsel’s

offices responded to the inquiry.” (Id.)

      Defendants argue that they complied with Rule 45 because Plaintiff received

notice before the subpoenas were served. According to Defendants, Plaintiff

             admits she received notice of the issuance of the
             subpoenas ‘via CM/ECF at approximately 1:25 p.m. on
             October 4, 2018.’ … However, the subpoenas were
             served ‘by return receipt delivery, which is effected by
             certified mail,’ pursuant to K.S.A. 60-303(c). This
             method of service is authorized by Fed.R.Civ.P. 4(e),
             which allows service by ‘following state law for serving
             a summons in an action brought in courts of general
             jurisdiction in the state where the district court is
             located… .’
                    Each of the subpoenas in this case were mailed in a
             sealed envelope by certified mail on October 4, 2018.
             Under K.S.A 60-303(c)(3), service ‘is obtained . . . upon
             the delivery of the sealed envelope. Emphasis added.
             The sealed envelopes were all delivered on or after 9:21
             a.m. on October 5, 2018, and the Plaintiff was notified of
             the issuance of the subpoenas on October 4, 2018.
             Therefore, the Defendants properly complied with Fed.
             R. Civ. P. 45, and the subpoenas should not be quashed.

(Doc. 56, at 3-4.)
                                           9 
 
      Plaintiff correctly points out that Defendants’ reliance on Fed.R.Civ.P. 4(e)

is misplaced. Rule 4 relates to service of summons while Fed.R.Civ.P. 45(b)

relates to subpoenas. Plaintiff continues that “[t]he reason certified mail [which is

allowed for service of a summons] is an improper form of service of a subpoena

appears to directly relate to the underlying reasons for requiring notice of a

subpoena to all parties before service.” (Doc. 57, at 4.) According to the 2013

Advisory Committee notes to Rule 45(a)(4),

             The Committee has been informed that parties serving
             subpoenas frequently fail to give the required notice to
             other parties. The amendment moves the notice
             requirement to a new position in Rule 45(a) and requires
             that the notice include a copy of the subpoena. The
             amendments are intended to achieve the original purpose
             of enabling the other parties to object or to serve a
             subpoena for additional materials.

As Plaintiff correctly argues,

             [i]f a subpoena is to be served via personal service, the
             party issuing the subpoena may direct the process server
             to hold service at any time. Thus, if notice of the
             subpoena is provided to an opposing party before service
             of the subpoena, and the opposing party files for a
             protective order or raises objections to the subpoena, the
             issuing party has the ability to halt service of the
             subpoena. However, if a subpoena is to be ‘served’ via
             certified mail, once it is placed in the mailbox, it cannot
             be stopped.

(Doc. 57, at 4.)




                                          10 
 
      Defendants did not comply with Fed.R.Civ.P. 45. The manner in which

Defendants chose to provide notice and serve the subpoenas at issue clearly

deprived Plaintiff the opportunity to object to the subpoena “prior to the ultimate

delivery of the subpoenas on [her] current employer and medical provider.” (Doc.

57, at 5.) Butler v. Biocore Medical Technologies, Inc., 348 F.3d 1163 (10th

Cir.2003) (holding that “[t]he requirement that notice be provided to the parties

before service of the subpoena allows opposing counsel time to object to the

subpoena.”).

      The Court finds that Defendants’ actions were harassing in nature. As

Plaintiff contends,

               [i]f Defendants truly needed the information sought by
               the subpoenas in order to litigate the underlying case,
               they could have first contacted the Plaintiff to request the
               information from her directly, as they had already sought
               the information through discovery and it was provided.
               Instead, Defendants appear to have already obtained what
               they sought to accomplish through the subpoenas, to
               notify Plaintiff’s current employers of the instant lawsuit
               without providing Plaintiff any ability to prohibit the
               subpoenas from being presented to her employers.

(Id., at 6.) Further, the employment and medical information requested is

overbroad and not tailored to the issues in this case. Defendants’ argument that the

subpoenas are needed to obtain “authenticated” evidence for trial ignores the

likelihood that Plaintiff would concede the authentication of duplicate documents

already produced. As such, the Court GRANTS Plaintiff’s motion to quash
                                            11 
 
pursuant to Fed.R.Civ.P. 26(c). The Court quashes Defendants’ subpoenas and

enters a protective order prohibiting the disclosure of documents pursuant to the

subpoenas.



      IT IS THEREFORE ORDERED that Plaintiff’s Motion to Quash

Subpoenas and for Protective Order (Doc. 51) is GRANTED. Defendants’

subpoenas are hereby quashed and disclosure of documents pursuant to the

subpoenas is prohibited.

      IT IS SO ORDERED.

      Dated this 20th day of November, 2018, at Wichita, Kansas.


                                 S/ KENNETH G. GALE
                                HON. KENNETH G. GALE
                                U.S. MAGISTRATE JUDGE




                                         12 
 
